DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 31, 2019 and June 8, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1 recites the limitation "the steering wheel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the underside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the wheel(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the periphery" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the height" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the height" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the periphery" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the height" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the wheel(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected for inheriting the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerems et al. 7406884 (called Jerems hereinafter and applicant disclosed art).

Regarding independent claim 1, Jerems teaches, in Figures 1-6, a steering wheel sensor unit (Fig. 1), wherein the steering wheel (Column 3 lines 43-48; a steering wheel would be attached to the steering shaft of a vehicle) is mounted on a shaft (steering shaft 10), which is journaled in a housing (the device of Fig. 1 is housed in a vehicle), wherein the unit comprises a ring magnet (magnetic ring 36) attached to the shaft  within a shaft housing (Fig. 3a; the shaft sections 12 and 14 are housed by components 24,28,30,36) for rotation with the shaft, and that sensing elements (sensors 48 and 50) being arranged radially outside the shaft housing in an encapsulated compartment (housing 38) sensing rotation of the magnet and the shaft through the shaft housing (Columns 4 lines 15-17 and lines 27-29).

Regarding claim 3, Jerems teaches the steering wheel sensor unit according to claim 1, and further teaches wherein the steering wheel by means of electrical connections is connected to a motor that turns the wheel(s) to be steered (Column 3 lines 43-48; the turning of the steering wheel though the steering shaft will result in turning wheels associated with the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerems in view of Segawa et al. 2007/0209864 (called Segawa hereinafter).

Regarding claim 2, Jerems teaches the steering wheel sensor unit according to claim 1, but fails to teach wherein a flange is provided at the upper part of the shaft housing and extending outwardly of the shaft housing, and an encapsulation is arranged on the underside of the flange outside of the shaft housing, which encapsulation encloses the sensing elements.
Segawa teaches, in Figure 16, wherein a flange (iron plate flange 250) is provided at the upper part of the shaft housing (251) and extending outwardly of the shaft housing, and an encapsulation (para [0169]) is arranged on the underside of the flange outside of the shaft housing, which encapsulation encloses the sensing elements (para [0168-0169]; sensor circuit board 253).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Jerems with the iron plate flange as described by Segawa for the purpose of having the housing, flange and the sensing elements to be grounded together and prevent malfunction caused by electro-magnetic noise.

Regarding claim 11, Jerems and Segawa teach the steering wheel sensor unit according to claim 2, Jerems further teaches wherein the steering wheel by means of electrical connections is connected to a motor that turns the wheel(s) to be steered (Column 3 lines 43-48; the turning of the steering wheel though the steering shaft will result in turning wheels associated with the vehicle).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerems in view of Anderson 2725494.

Regarding claim 4, Jeremes teaches the steering wheel sensor unit according to claim 3, but fails to teach wherein a magnetic hysteresis loss plate is arranged inside the shaft housing cooperating with the ring magnet used for sensing the rotation of the shaft, creating a friction force when the shaft is rotated.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Jerems and Anderson hysteresis rotor disk as described by Anderson for the purpose of facilitating under high speed starting conditions of measurement near exact synchronism which improves accuracy.

Regarding claim 9, Jerems and Anderson teach the steering wheel sensor unit according to claim 4, Anderson further teaches wherein the hysteresis loss plate is replaced by another material which results in losses when exposed to fluctuating magnetic fields (Column 3 lines 62-66; hardened, chrome and cobalt steels are common hysteresis disk materials).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerems in view of Ersek et al. 2017/0241813 (called Ersek hereinafter).

Regarding claim 10, Jerems teaches the steering wheel sensor unit according to claim 1, but fails to teach wherein the ring magnet is divided into two parts, an upper half, and a lower half, wherein the two halves are magnetized with different pole count, and two angle sensors are arranged, one for each magnet half.
Ersek teaches, in Figure 2, wherein the ring magnet is divided into two parts, an upper half (left half of ring magnet 106), and a lower half (right half of ring magnet 106), wherein the two halves are magnetized with different pole count (para [0013, 0017 and 0028]; different length of the pole pairs associated with each sensor at a particular sensing time or the arc-length measured by the two sensors), and two angle sensors (102 and 108) are arranged, one for each magnet half.


Regarding claim 13, Jerems teaches the steering wheel sensor unit according to claim 3, but fails to teach wherein the ring magnet is divided into two parts, an upper half, and a lower half, wherein the two halves are magnetized with different pole count, and two angle sensors are arranged, one for each magnet half.
Ersek teaches, in Figure 2, wherein the ring magnet is divided into two parts, an upper half (left half of ring magnet 106), and a lower half (right half of ring magnet 106), wherein the two halves are magnetized with different pole count (para [0013, 0017 and 0028]; different length of the pole pairs associated with each sensor at a particular sensing time or the arc-length measured by the two sensors), and two angle sensors (102 and 108) are arranged, one for each magnet half.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Jerems with ring magnet sensing setup as described by Ersek for the purpose of increased accuracy of the detection of the position of the rotating element while having proper harmonics compensation.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerems in view of Segawa and further in view of Ersek.

Regarding claim 12, Jerems and Segawa teach the steering wheel sensor unit according to claim 2, but fail to teach wherein the ring magnet is divided into two parts, an upper half, and a lower half, wherein the two halves are magnetized with different pole count, and two angle sensors are arranged, one for each magnet half.
Ersek teaches, in Figure 2, wherein the ring magnet is divided into two parts, an upper half (left half of ring magnet 106), and a lower half (right half of ring magnet 106), wherein the two halves are 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Jerems and Segawa with ring magnet sensing setup as described by Ersek for the purpose of increased accuracy of the detection of the position of the rotating element while having proper harmonics compensation.

Regarding claim 20, Jerems and Segawa teach the steering wheel sensor unit according to claim 11, wherein the ring magnet (6) is divided into two parts, an upper half, and a lower half, wherein the two halves are magnetized with different pole count, and two angle sensors are arranged, one for each magnet half.
Ersek teaches, in Figure 2, wherein the ring magnet is divided into two parts, an upper half (left half of ring magnet 106), and a lower half (right half of ring magnet 106), wherein the two halves are magnetized with different pole count (para [0013, 0017 and 0028]; different length of the pole pairs associated with each sensor at a particular sensing time or the arc-length measured by the two sensors), and two angle sensors (102 and 108) are arranged, one for each magnet half.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Jerems and Segawa with ring magnet sensing setup as described by Ersek for the purpose of increased accuracy of the detection of the position of the rotating element while having proper harmonics compensation.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerems in view of Anderson and further in view of Ersek.

Regarding claim 14, Jerems and Anderson teach the steering wheel sensor unit according to claim 4, but fails to teach wherein the ring magnet is divided into two parts, an upper half, and a lower 
Ersek teaches, in Figure 2, wherein the ring magnet is divided into two parts, an upper half (left half of ring magnet 106), and a lower half (right half of ring magnet 106), wherein the two halves are magnetized with different pole count (para [0013, 0017 and 0028]; different length of the pole pairs associated with each sensor at a particular sensing time or the arc-length measured by the two sensors), and two angle sensors (102 and 108) are arranged, one for each magnet half.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Jerems and Anderson with ring magnet sensing setup as described by Ersek for the purpose of increased accuracy of the detection of the position of the rotating element while having proper harmonics compensation.

Regarding claim 19, Jerems and Anderson teach the steering wheel sensor unit according to claim 9, but fails to teach wherein the ring magnet is divided into two parts, an upper half, and a lower half, wherein the two halves are magnetized with different pole count, and two angle sensors are arranged, one for each magnet half.
Ersek teaches, in Figure 2, wherein the ring magnet is divided into two parts, an upper half (left half of ring magnet 106), and a lower half (right half of ring magnet 106), wherein the two halves are magnetized with different pole count (para [0013, 0017 and 0028]; different length of the pole pairs associated with each sensor at a particular sensing time or the arc-length measured by the two sensors), and two angle sensors (102 and 108) are arranged, one for each magnet half.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Jerems and Anderson with ring magnet sensing setup as described by Ersek for the purpose of increased accuracy of the detection of the position of the rotating element while having proper harmonics compensation.

Allowable Subject Matter
Claim 5-8 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts of record taken alone or in combination fail to teach or suggest:
“adapted for a steer-by-wire system, wherein the magnetic hysteresis loss plate arranged inside the shaft housing is peripherally encircling a part of the periphery of the ring magnet, except for a peripheral opening, and wherein the sensing elements outside the shaft housing are arranged across the opening in the magnetic hysteresis loss plate.”
	Claims 6-7 and 15-17 are indicated as allowable subject matter for depending on claim 5.
Regarding claim 8, the prior arts of record taken alone or in combination fail to teach or suggest:
“adapted for a steer-by-wire system, wherein the magnetic hysteresis loss plate arranged inside the shaft housing is peripherally completely encircling the periphery of the ring magnet, wherein the height of the magnetic hysteresis loss plate is less than that of the magnet, and wherein the sensing elements outside the shaft housing are arranged at a level below or above that of the magnetic hysteresis loss plate.”
	Claim 18 is indicated as allowable subject matter for depending on claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uehira et al. discloses “Rotation angle and torque detection device” (see 2009/0320613)
Jeon et al. discloses “Contactless torque sensor for steering system” (see 2011/0005340)
Kogiso discloses “Steering-shaft-rotation-angle detection device” (see 2014/0019009)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867